Kouyate v Croughn (2018 NY Slip Op 06690)





Kouyate v Croughn


2018 NY Slip Op 06690


Decided on October 9, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2018

Manzanet-Daniels, J.P., Mazzarelli, Webber, Singh, JJ.


7251 23878/14E

[*1]Abdoulaye Kouyate,	 Plaintiff-Appellant,
vCorey M. Croughn, et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Robert T. Johnson, J.), entered on or about June 22, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated September 19, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2018
CLERK